UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7791



ANTHONY RUSSELL WILLIAMS,

                                              Plaintiff - Appellant,

          versus


CAPTAIN MELITIS; LIEUTENANT FULLILOVE; C/O
CORRECTIONAL  OFFICER  GOODMAN; S.   ADAMS,
Doctor,

                                           Defendants - Appellees,

          and


COUNTY OF PRINCE WILLIAM,

                                                           Defendant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-00-159-AM)


Submitted:   May 16, 2002                     Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Russell Williams, Appellant Pro Se.      David John Fudala,
Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Anthony Russell Williams appeals the order denying as untimely

his motion to add additional parties.*         The incident that gave rise

to Williams’ complaint occurred on January 18, 1998, and is subject

to a two-year statute of limitations.          Williams’ motion, which was

filed in June 2001, attempted to add parties after the expiration

of the statute of limitations.         That motion does not relate back to

the original complaint, and is thus barred by the statute of

limitations. See Intown Properties Management, Inc. v. Wheaton Van

Lines, Inc., 271 F.3d 164, 170 (4th Cir. 2001).

       We affirm the order of the district court.           We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                    AFFIRMED




       *
       This appeal was interlocutory when filed. However, because
the district court entered final judgment prior to our
consideration of this appeal, we have jurisdiction under the
doctrine of cumulative finality. Equipment Fin. Group, Inc. v.
Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992).


                                        2